Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1-18 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-2, 7-8,10-11, 14-15, and 17-18 The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach" at least one of the following: the at least one first strip portion connection via conductor is positioned within a perimeter of the electronic component in plan view and the first strip portion includes a first strip portion section which extends beyond the perimeter of the electronic component, or the at least one second strip portion connection via conductor is positioned within the perimeter of the electronic component in plan view and the second strip portion includes a second strip portion section which extends beyond the perimeter of the electronic component, and at least one of the following: the first signal conductor includes a first signal conductor section that extends within the perimeter of the electronic component in plan view, and the first signal conductor section is absent any via conductor, or the second signal conductor includes a second signal conductor section that extends within the perimeter of the electronic component in plan view, and the second signal conductor section is absent any via conductor " in combination with the remaining limitations of the claim 1. 
Regarding claims 3-6,9,12-13,and 16 The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach

 

	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Sakai (US 2006/0103004 A1) Muench (US 2005/0064732 A1) and Lam (US 2017/0064817 A1).
Sakai discloses a surface mounted electronic package with through hole vias underneath.
Muench discloses a circuit carrier with layers of circuitry underneath.
Lam discloses a printed circuit board with metal layers an ground layers and through hole vias.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " at least one of the following: the at least one first strip portion connection via conductor is positioned within a perimeter of the electronic component in plan view and the first strip portion includes a first strip portion section which extends beyond the perimeter of the electronic component, or the at least one second strip portion connection via conductor is positioned within the perimeter of the electronic component in plan view and the second strip portion includes a second strip portion section which extends beyond the perimeter of the electronic component, and at least one of the following: the first signal conductor includes a first signal conductor section that extends within the perimeter of the electronic component in plan view, and the first signal conductor section is absent any via conductor, or the second signal 

None of the references, alone or in combination, teach all of the limitations for theclaims including: " the circuit board further includes a third signal conductor and a fourth signal conductor, the third signal conductor and the fourth signal conductor are strip conductors placed on the main surface of the insulating layer and including respective portions parallel to each other, the third signal conductor extends to face the first signal conductor on an axis on which the first signal conductor extends, the fourth signal conductor extends to face the second signal conductor on an axis on which the second signal conductor extends, the ground conductor further includes a third strip portion parallel to the third signal conductor and the fourth signal conductor between the third signal conductor and the fourth signal conductor, the third strip portion extends to face the first strip portion on an axis on which the first strip portion extends, the electronic component further includes a third signal terminal, a fourth signal terminal, and a third ground terminal, the third signal conductor is connected to the third signal terminal, the forth signal conductor is connected to the forth signal terminal, and the third strip portion is connected to the third ground terminal, when a connection body between the portion of the third signal conductor parallel to the fourth signal conductor and the third signal terminal is set as a third signal wiring line, a connection body between the portion of the fourth signal conductor parallel to the third signal conductor and the fourth signal terminal is set as a fourth signal wiring line, and a connection body between the third strip portion and the third ground terminal is set as a third ground wiring line, the third ground wiring line is located between the third signal wiring line and the fourth signal wiring line in a region where the third signal wiring line and the fourth signal wiring line are parallel to each other, and the circuit board further includes at least one third strip portion connection via conductor that connects the third strip portion and the 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848